EXHIBIT 10.4




PAR PHARMACEUTICAL COMPANIES, INC.




TERMS OF 2012 LTI PROGRAM RESTRICTED STOCK UNIT AWARD







This document sets forth the terms of the award of Restricted Stock Units (as
defined in Section 1 below) granted by PAR PHARMACEUTICAL COMPANIES, INC. (the
“Company”) pursuant to a Certificate of Restricted Stock Units (the
“Certificate”) displayed at the website of Morgan Stanley Smith Barney Benefits
Access.  The Certificate, which specifies the person to whom the Restricted
Stock Units have been awarded (the “Participant”), other specific details of the
award, and the electronic acceptance of the Certificate at the website of Morgan
Stanley Smith Barney, are incorporated herein by reference.




WHEREAS, the Board of Directors (the “Board”) of the Company has authorized and
approved the Par Pharmaceutical Companies, Inc. 2004 Performance Equity Plan
(the “Plan”), which has been approved by the stockholders of the Company;  




WHEREAS, the Plan, in part, provides for the grant of Restricted Stock Units to
certain employees of the Company and any Subsidiary of the Company;




WHEREAS, pursuant to the Plan, the Committee has approved an award to the
Participant of Restricted Stock Units, designated in the Certificate, on the
terms and conditions set forth in the Plan and in these Terms of 2012 LTI
Program Restricted Stock Unit Award (the “Terms”).  Capitalized terms used but
not defined in these Terms shall have the meanings set forth in the Plan or,
where such terms are not defined in the Plan, in the employment agreement
between the Company and the Participant (the “Employment Agreement”).




NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:




1.

Grant of Restricted Stock Units.




(a)

Subject to the terms and conditions hereinafter set forth and set forth in the
Plan, the Company grants as of the date of grant specified on the Certificate
(the “Date of Grant”) to the Participant that number of Restricted Stock Units
set forth in the Certificate (the “Units”), which are based on the value of
shares of the Company’s common stock, par value $.01 per share (“Shares”).  The
Units are subject to the restrictions set forth in Section 2 of these Terms, the
terms and conditions of the Plan and the other terms and conditions contained in
these Terms.  




(b)

The Units granted under these Terms shall be reflected in a bookkeeping account
maintained by the Company during the Restricted Period.  If and when the
restrictions set forth in Section 2 expire in accordance with these Terms, and
upon the satisfaction of all other applicable conditions as to the Units, such
Units (and any related Dividend Units described





- 1 -

--------------------------------------------------------------------------------

in Section 1(c) below) not forfeited pursuant to Section 4 hereof shall be
settled in cash as provided in Section 1(e) of these Terms and otherwise in
accordance with the Plan.

 

                        (c)        With respect to each Unit, whether or not
vested, that has not been forfeited (but only to the extent such award of Units
has not been settled for cash), the Company shall, with respect to any cash
dividends paid on the Shares, accrue and credit to the Participant’s bookkeeping
account a number of Units having a Fair Market Value as of the date such
dividend is paid equal to the cash dividends that would have been paid with
respect to such Unit if it were an outstanding Share (the “Dividend Units”).
 These Dividend Units thereafter shall (i) be treated as Units for purposes of
future dividend accruals pursuant to this Section 1(c); and (ii) vest in such
amounts (rounded to the nearest whole Unit) at the same time as the Units with
respect to which such Dividend Units were received.  




(d)

The Company’s obligations under these Terms (with respect to both the Units and
the Dividend Units, if any) shall be unfunded and unsecured, and no special or
separate fund shall be established and no other segregation of assets shall be
made.  The rights of Participant under these Terms shall be no greater than
those of a general unsecured creditor of the Company.  In addition, the Units
shall be subject to such restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which Shares are then listed, any Company
policy and any applicable federal or state securities law.




(e)

Except as otherwise provided in these Terms, settlement of the Units in
accordance with the provisions of this Section 1(e) shall be delivered within
sixty (60) days after the end of the Restricted Period, and upon the
satisfaction of all other applicable conditions as to the Units (including the
payment by the Participant of all applicable withholding taxes).  The Units so
payable to the Participant shall be paid solely in shares of Common Stock,
solely in cash based on the Fair Market Value of the Common Stock (based on the
closing price of the Shares as of the first business day next following the last
day of the Restricted Period), or in a combination of the two, as determined by
the Committee in its sole discretion.  




(f)

Notwithstanding the settlement provisions of Section 1(e), the Company may delay
settlement of any vested Units to the extent the Company determines that the
payment of such Units would be nondeductible by the Company for the applicable
tax year in which such vesting occurs in accordance with the deduction
limitations of Section 162(m) of the Code.  In the event that the Company
determines that a delay in settlement of the Units is appropriate hereunder,
such settlement will occur as soon as reasonably practicable following the first
date on which the Company anticipates or should reasonably anticipate that the
payment of such Units would no longer be subject to the applicable deduction
limitations of Section 162(m) of the Code.




2.

Restrictions.




(a)

The Participant shall have no rights as a stockholder of the Company by virtue
of any Unit.











- 2 -

--------------------------------------------------------------------------------



                                    (b) 

    None of the Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Restricted Period, except as may be
permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.




(c)

Any attempt to dispose of the Units or any interest in the Units in a manner
contrary to the restrictions set forth in these Terms shall be void and of no
effect.




3.

Restricted Period and Vesting.  The “Restricted Period” is the period beginning
on the Date of Grant and ending on the date the Units, or such applicable
portion of the Units, are deemed vested in accordance with the following
schedule or as otherwise provided under these Terms:




Vesting Date

Vested Percentage




4th Anniversary of the Date of Grant

100%




The Units shall be deemed vested and no longer subject to forfeiture under
Section 4 upon expiration of the Restricted Period, and the satisfaction of all
other applicable conditions as to the Units (including the payment by the
Participant of all applicable withholding taxes).  




4.

Forfeiture.  




(a)

Subject to Section 7 hereof, if during the Restricted Period (i) the
Participant’s employment with the Company, its Affiliates and/or its
Subsidiaries is terminated for any reason other than as described in Sections
4(b) or 4(c), (ii) there occurs a material breach of these Terms by the
Participant, or (iii) the Participant fails to meet the tax withholding
obligations described in Section 5(b) hereof, all rights of the Participant to
the Units that have not vested in accordance with Section 3 as of the date of
such event shall terminate immediately and be forfeited in their entirety.




(b)

In the event that the Participant’s employment with the Company, its Affiliates
and/or its Subsidiaries is terminated during the Restricted Period (i) by the
Company without Cause (and such termination is not due to the Participant’s Poor
Performance) or by the Participant due to the Company’s Material Breach (in
accordance with Section 3.2.6 of the Employment Agreement), or (ii) due to the
Participant’s death or disability, the Participant shall be deemed vested as of
the date of such termination in that percentage of the Units based on a
fraction, the numerator of which equals the number of full or partial months
from the Date of Grant through the termination date (or, in the case of death or
disability, through the next anniversary of the Date of Grant that first occurs
on or after the termination date) and the denominator of which is forty-eight
(48).  The number of Units that become vested under the preceding sentence shall
no longer be subject to forfeiture.  The determination of whether the
Participant has terminated employment due to disability shall be made in the
good faith judgment of the Committee.








- 3 -

--------------------------------------------------------------------------------



(c)

In the event that, following a Change in Control of the Company, the
Participant’s employment with the Company, its Affiliates and/or its
Subsidiaries is terminated during the Restricted Period by the Company without
Cause or by the Participant due to the Company’s Material Breach (in accordance
with Section 3.2.6 of the Employment Agreement), all outstanding Units will be
deemed fully vested and no longer subject to forfeiture.




(d)

The remainder of any Units that have not vested in accordance with the terms of
Section 3 or this Section 4 as of the date of the Participant’s termination
shall terminate immediately and be forfeited in their entirety.  




5.

Withholding.




(a)

The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Units.




(b)

The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Article 18 of the Plan.




(c)

The Committee shall be authorized, in its sole discretion, to establish such
rules and procedures relating to the use of Units to satisfy tax withholding
obligations as it deems necessary or appropriate to facilitate and promote the
conformity of the Participant’s transactions under the Plan and these Terms with
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, if such Rule
is applicable to transactions by the Participant.




6.

Covenants and Conditions on Awards and Recovery.




(a)

Covenants.  As a condition for participation in the Plan and the receipt of any
benefits under these Terms, the Participant shall agree and covenant as follows:




(i)

at any time during the Participant’s employment with the Company, its Affiliates
or its Subsidiaries and for a period of twenty-four (24) months following the
Participant’s termination of such employment, the Participant shall not,
directly or indirectly, either (A) personally or (B) as an employee, agent,
partner, stockholder, officer or director of, consultant to, or otherwise of any
entity or person engaged in any business in which the Company, its Affiliates or
its Subsidiaries is engaged, or is actively proposing to engage at the time of
such termination of employment, engages in conduct that breaches the
Participant’s duty of loyalty to the Company, its Affiliates or its Subsidiaries
or that is in material competition with the Company, its Affiliates or its
Subsidiaries or is materially injurious to the Company, its Affiliates or its
Subsidiaries, monetarily or otherwise, which conduct shall include, but not be
limited to:  (1) disclosing or using any confidential information pertaining to
the Company, its Affiliates or its Subsidiaries; (2) any attempt, directly or
indirectly, to induce any employee of the Company, its Affiliates or its
Subsidiaries to be employed or perform services elsewhere; or (3) any attempt,
directly or indirectly, to solicit the trade of any customer or supplier or
prospective customer or supplier of the Company, its Affiliates or its
Subsidiaries; or (4) disparaging the Company, its Affiliates or its Subsidiaries
or any





- 4 -

--------------------------------------------------------------------------------

> of their respective officers or directors.  The determination of whether any
> conduct, action or failure to act falls within the scope of activities
> contemplated by this Section shall be made by the Committee, in its
> reasonable, good faith discretion, and shall be final and binding upon the
> Participant.  A determination that any particular conduct, action or failure
> falls outside the scope of activities contemplated by this Section shall not
> imply that, or be determinative of whether, such conduct, action or failure is
> otherwise lawful or appropriate.  For purposes of this Section, the
> Participant shall not be deemed to be a stockholder of a competing entity if
> the Participant’s record and beneficial ownership of equity securities of said
> entity amount to not more than one percent (1%) of the outstanding equity
> securities of any company subject to the periodic and other reporting
> requirements of the Securities Exchange Act of 1934, as amended.




(ii)

the Company would be irreparably injured in the event of a breach of any of the
Participant’s obligations under Section 6(a)(i), monetary damages would not be
an adequate remedy for any such breach and the Company shall be entitled to
injunctive relief, in addition to any other remedies that it may have, in the
event of any such breach.




(b)

Recovery of Award Upon Violation of Covenants.  In the event that the Committee
determines that the Participant has violated any of the covenants contained in
Section 6(a), then:




(i)

all of the Participant’s unvested Units shall be forfeited immediately and all
rights of the Participant with respect to such Units shall terminate; and




(ii)

to the extent that the Participant has received cash in settlement of any Units
upon vesting of such Units, the Participant upon notice from the Company of the
Participant’s obligations under this Section 6(b)(ii), shall immediately deliver
to the Company an amount in cash equal to the payment previously received by the
Participant in settlement of the vested Units.




The notice described in subsection (ii) above may be given at any time within
twelve months after the expiration of the applicable covenant period under
Section 6(a).  




(c)

Recovery of Compensation in Connection with Financial Restatement.
 Notwithstanding any other provision of these Terms, and in addition to the
recovery provisions of Section 20.1(b) of the Plan, if the Board determines that
the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the law, whether
such noncompliance is the result of misconduct or other circumstances, the
Participant shall be required to reimburse the Company for any amounts earned or
payable with respect to this Award, during the three (3)-year period preceding
the date on which the Company is required to prepare the accounting restatement,
that is in excess of what would have been earned or payable under the accounting
restatement, to the extent such reimbursement is required by and otherwise in
accordance with applicable law, including any clawback policy adopted or
implemented by the Board or Committee in respect of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and such regulations as are
promulgated thereunder from time to time.





- 5 -

--------------------------------------------------------------------------------




7.

Committee’s Discretion.  Notwithstanding any provision of these Terms to the
contrary, the Committee shall have discretion to waive any forfeiture of the
Units as set forth in Section 4 hereof, the restrictions set forth in Section 2
hereof and any other conditions set forth in these Terms.




8.

Participant Representations.  The Participant hereby represents to the Company
that the Participant has read and fully understands the provisions of the
Certificate, these Terms and the Plan and the Participant’s decision to
participate in the Plan is completely voluntary.  Further, the Participant
acknowledges that the Participant is relying solely on his or her own advisors
with respect to the tax consequences of this restricted stock unit award.




9.

Miscellaneous.




9.1

Notices.  All notices or communications under these Terms shall be in writing,
addressed as follows:




To the Company:




Par Pharmaceutical Companies, Inc.

300 Tice Boulevard

Woodcliff Lake, NJ  07677

Attention:  General Counsel




To the Participant:




Address on file with the Company




Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given.

9.2

Waiver.  The waiver by any party hereto of a breach of any provision of the
Certificate or these Terms shall not operate or be construed as a waiver of any
other or subsequent breach.




9.3

Entire Agreement; Amendment.  These Terms, the Certificate and the Plan
represent the entire agreement between the parties with respect to the subject
matter hereof.  The provisions of the Plan are incorporated in these Terms in
their entirety.  In the event of any conflict between the provisions of these
Terms and the Certificate and the Plan, the provisions of the Certificate or the
Plan, as the case may be, shall control.  These Terms may be amended at any time
by written agreement of the parties hereto.





- 6 -

--------------------------------------------------------------------------------

 




9.4

Assignment; Binding Agreement.  These Terms shall be binding upon and inure to
the benefit of the heirs and representatives of the Participant and the assigns
and successors of the Company, but neither these Terms nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by the Participant.




9.5

Governing Law.  The Certificate and these Terms, including their validity,
interpretation, performance and enforcement shall be governed by the laws of the
State of Delaware other than the conflict of laws provisions of such laws.




9.6

Severability.  Whenever possible, each provision in these Terms shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of these Terms shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of these Terms shall remain
in full force and effect.




9.7

No Right to Continued Employment; Effect on Other Plans.  These Terms shall not
confer upon the Participant any right with respect to continued employment by
the Company, its Affiliates or its Subsidiaries or continued participation under
the Plan, nor shall it interfere in any way with the right of the Company, its
Affiliates and its Subsidiaries to terminate the Participant’s employment at any
time.  Payments received by the Participant pursuant to these Terms shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan of the Company, its Affiliates or any Subsidiaries in which
the Participant may be enrolled or for which the Participant may become
eligible, except as may be provided under the terms of such plans or determined
by the Board.




9.8

No Strict Construction.  No rule of strict construction shall be implied against
the Company, the Committee or any other person in the interpretation of any of
the terms of the Plan, these Terms or any rule or procedure established by the
Committee.




9.9

Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Certificate, these Terms and the Plan.











- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed these Terms, as of the day
and year first above written.




PAR PHARMACEUTICAL COMPANIES, INC.




Michael A. Tropiano

Executive Vice President & Chief Financial Officer







PARTICIPANT




(Acceptance designated electronically at the

website of Morgan Stanley Smith Barney)





- 8 -